Name: Commission Implementing Decision (EU) 2019/1202 of 12 July 2019 on the harmonised standards for equipment and protective systems intended for use in potentially explosive atmospheres drafted in support of Directive 2014/34/EU of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  marketing;  chemistry;  natural environment;  European organisations
 Date Published: 2019-07-15

 15.7.2019 EN Official Journal of the European Union L 189/71 COMMISSION IMPLEMENTING DECISION (EU) 2019/1202 of 12 July 2019 on the harmonised standards for equipment and protective systems intended for use in potentially explosive atmospheres drafted in support of Directive 2014/34/EU of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (1), and in particular Article 10(6) thereof, Whereas: (1) In accordance with Article 12 of Directive 2014/34/EU of the European Parliament and of the Council (2), products which are in conformity with harmonised standards or parts thereof the references of which have been published in the Official Journal of the European Union, are to be presumed to be in conformity with the essential health and safety requirements set out in Annex II to that Directive covered by those standards or parts thereof. (2) By letter BC/CEN/46-92  BC/CLC/05-92 of 12 December 1994, the Commission made a request to CEN and CENELEC for the drafting and revision of harmonised standards in support of Directive 94/9/EC of the European Parliament and of the Council (3). That Directive was replaced by Directive 2014/34/EU without changing the essential health and safety requirements set out in Annex II to Directive 94/9/EC. (3) In particular, CEN and CENELEC were requested to draft a standard on the design and testing of equipment for use in potentially explosive atmospheres  part 0: General requirements as indicated in Chapter I.1 of the standardisation programme agreed between CEN and CENELEC and the Commission and attached to request BC/CEN/46-92  BC/CLC/05-92. CEN and CENELEC were also requested to revise the existing standards with a view to aligning them to the essential health and safety requirements of Directive 94/9/EC. (4) On the basis of the request BC/CEN/46-92  BC/CLC/05-92, CENELEC revised standard EN 60079-0:2012 + A11:2013 Explosive atmospheres - Part 0: Equipment - General requirements (IEC 60079-0:2011 Modified + IS1:2013). As a result of that revision CENELEC submitted to the Commission standard EN IEC 60079-0:2018: Explosive atmospheres - Part 0: Equipment - General requirements (IEC 60079-0:2017). (5) The Commission together with CENELEC has assessed whether the standard EN IEC 60079-0:2018 drafted by CENELEC complies with the request BC/CEN/46-92  BC/CLC/05-92. (6) The standard EN IEC 60079-0:2018 satisfies the requirements which it aims to cover and which are set out in Annex II to Directive 2014/34/EU. It is therefore appropriate to publish the reference of that standard in the Official Journal of the European Union. (7) Standard EN IEC 60079-0:2018 replaces standard EN 60079-0:2012. It is therefore necessary to withdraw the reference to standard EN 60079-0:2012 from the Official Journal of the European Union. In order to give manufacturers sufficient time to prepare for application of the revised standard, it is necessary to defer the withdrawal of the reference to standard EN 60079-0:2012. (8) Compliance with a harmonised standard confers a presumption of conformity with the corresponding essential requirements set out in Union harmonisation legislation from the date of publication of the reference of such standard in the Official Journal of the European Union. This Decision should therefore enter into force on the day of its publication, HAS ADOPTED THIS DECISION: Article 1 The reference to harmonised standard EN IEC 60079-0:2018, Explosive atmospheres - Part 0: Equipment - General requirements (IEC 60079-0:2017) drafted in support of Directive 2014/34/EU is hereby published in the Official Journal of the European Union. Article 2 The reference to harmonised standard EN 60079-0:2012 + A11:2013, Explosive atmospheres - Part 0: Equipment - General requirements (IEC 60079-0:2011 Modified + IS1:2013) drafted in support of Directive 2014/34/EU is hereby withdrawn from the Official Journal of the European Union as from 6 July 2021. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 12 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 14.11.2012, p. 12 (2) Directive 2014/34/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to equipment and protective systems intended for use in potentially explosive atmospheres (OJ L 96, 29.3.2014, p. 309). (3) Directive 94/9/EC of the European Parliament and the Council of 23 March 1994 on the approximation of the laws of the Member States concerning equipment and protective systems intended for use in potentially explosive atmospheres (OJ L 100, 19.4.1994, p. 1).